Title: To George Washington from Paul Ferdinand Fevot, 28 April 1798
From: Fevot, Paul Ferdinand
To: Washington, George



Right Honored Sir
Wilmington [N.C.] 28th April 1798

I just now receive the letter Your Excellency has had the condescindency to write to me. I am happy to find Your Excellency has forgotten the words I thought I ought to complain of. I will make bold to follow so noble an example. But I must respectfully entreat leave of Your Excellency who does not perceive what has been the object of my letter to observe that the letter of the Magistrate of Bern whose 1st part speaks of money was not a hint from me to Your Excellency for any service of the Kind. I wanted a Loan

on mortgage from that Gentleman which has not taken place. I hoped Your Excellency would ask me what were my Plans in America, & offer me your protection; I would have then premised that I could wish your Excellency to recomend me to some of Your Friends either in Philadelphia or Baltimore to get some scholars to teach them French, History, Geography or vocal Music, on the one hand to support myself untill I had cleared my interest in Switzerland, or got to happier times to engage in the mercantile line here; & on the other to make myself Known & better my situation, as I am sure of my abilities if I have time and opportunities to display them. Having suffered by the French Revolution I should have sought all occasions to serve this Country with my passions. But Your Excellency’s countenance has not permited me to make any-thing of my journey to Your Seat, & I dont wish now to lay under any Kind of obligation to Your Excellency.
I Know Your Excellency has no hand in the deceit offered to Strangers respecting lands I value your opinion upon the Subject which does credit to your reputation; but should have been glad to have the same from Your Excellency whom I consider as the maker of the political existence of this Country on the rascally conduct of all the fellows of the Baltimore Stage office who had any hand in the running away with my property, & pilfering me in some measure the money I gave for a place in the Stage which they deprived me of.
I begged Your Excellency to send me back my two letters, but not the note of Count of Rochambeau, that piece which has been productive of events so unfortunate, & so painfull to me is no more my property, it was adressed to You, & to You I return it with a tender of the sentiments of the most submissive respect with which I am Right Honored Sir Your most obedient most humble Servant

Fevot

